NOTICE OF ALLOWABILITY

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 7-13 are allowed.
Claims 2-6 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Please amend the language “at least one of the conductor surfaces” to recite, “at least one of the plurality of conductor surfaces” in lines 25 of claim 1.

Please amend the language “of the spacer” to recite, “of the at least one spacer” in lines 2 of claim 7.

In consideration of the above, claims 1 and 7-13 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the totality of the invention, including, in combination with the additionally claimed elements, wherein the at least one electrically conductive conductor element extends exclusively through the at least one second sealing component in a region of the at least one connector to establish a connection of the external power source to the at least one first pane element, wherein along the at least one first pane element a plurality of conductor surfaces are provided spaced apart from one another for connecting to the at least one electrically conductive conductor element, wherein the plurality of conductor surfaces are concealed in the receiving groove of the at least one spacer and/or at least one connector,
Regarding Johnson and Dreux, neither discloses  a plurality of conductor surfaces spaced apart from one another along the at least one first pane element (i.e., a single pane element).  Although not relied upon, Sala (EP 3477035) appears to disclose a plurality of conductor surfaces 57.  However, these surfaces do not extend along the first pane element.  In addition, Sala fails to disclose wherein the at least one electrically conductive conductor element extends exclusively through the at least one second sealing component in a region of the at least one connector to establish a connection of the external power source to the at least one first pane element.  It would be beyond the level of ordinary skill to modify Kuster, Dreux, Johnson and/or Sala to meet these limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635